NOTICE OF ALLOWANCE
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Yui et al. (US 2019/0181432 A1) teaches an all-solid-state battery (para. [0073]) comprising a solid state anode material, the solid state anode material including solid state anode particles, and a first solid state electrolyte particles and an additive (para. [0081]-[0082]); and a solid state cathode material, the solid state cathode material including solid state cathode particles, and a second solid state electrolyte particles (para. [0075]-[0076]), but fails to teach providing a membrane that separates the cathode material from the anode material, and fails to teach providing a pin.  The prior art of Galloway et al. (US 8,343,661) teaches an electrochemical cell comprising a housing (40), a current collector (90), a pin (as illustrated), a membrane/compartment (30) which separates the cathode (80) from the anode (50), and an electrolyte (20).  However, the electrolyte (20) is liquid and is not solid as instantly claimed.  Similar to Galloway et al. are: Sammells (US 8,980,459 B1), and Dejonghe et al. (US 4,833,048), they all teach the use of a liquid electrolyte in combination with a separation membrane.  Therefore, the closest prior art of record fails to teach or make obvious providing a solid state battery cell, the solid state battery cell comprising:
	a first polarity terminal; a second polarity terminal; a housing that defines a cavity, the housing including a current collector of the first polarity terminal; a membrane .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							3/9/2021Primary Examiner, Art Unit 1725